EDWARDS, Judge.
The defendants, International Grain Transfer, Inc. and LIGA, applied for supervisory writs from the denial of a Motion for Summary Judgment. On September 16, 1993, we granted a writ of certiorari (see 93 CW 1410) to set the matter for hearing together with its companion ease, Shatoska v. International Grain Transfer, Inc., 92 CA 1690, 634 So.2d 897. The decision reached in 92 CA 1690, handed down this date addresses and moots the issue raised in this writ application, of whether the trial court erred in denying the motion for summary judgment. Accordingly, this matter is dismissed as moot.
DISMISSED.